DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. In response to applicant’s argument that “the cited portion of Chen is entirely unrelated to determining a threshold value using a parameter which is coded which [sic] coding a moving picture, where the threshold value is compared to an evaluation value of a transform basis candidate selected out of the plurality of transform basis candidates, as required by the above noted features of claim 1”, Examiner notes that Tsukuba suggests a threshold value (At step S376, the secondary transform flag encoding section 321 decides whether or not the total number numSig of non-zero coefficients is equal to or greater than a predetermined threshold value TH (numSig&gt;=TH).  In the case where it is decided that the total number numSig of non-zero coefficients is smaller than the predetermined threshold value TH (numSig&lt;TH), a process at steps S377 is skipped and the encoding process ends, and the processing returns to FIG. 9; 0144). Additionally, Tsukuba suggests “Further, the control section 101 determines encoding parameters (header information Hinfo, prediction mode information Pinfo, transform information Tinfo and so forth) to be supplied to the associated blocks, for example, on the basis of RDO (Rate-Distortion Optimization). The determined encoding parameters are supplied to the associated blocks.” Par. 0150. Chen suggests the processor determines the threshold value using a parameter (i.e., DCT-II is a parameter) which is coded when coding the moving picture (the first pass [i.e., coded when coding the moving picture] examines the R-D cost of applying only DCT-II for the CU (CU level flag is 0), while the second pass further examines the R-D cost of applying multiple transforms for the CU (CU level flag is 1); p. 24). As shown in Figure 20 (right), when the R-D cost of a certain CU coding mode with AMT CU-level flag 0 exceeds the minimum R-D cost of a certain threshold, as indicated by the condition highlighted in red in Figure 20, the second pass, i.e., encode the CU with the current CU coding mode with AMT CU-level flag 1, is skipped.); p. 24.). Further, applicant’s specification states “Subsequently, transformer 106 determines whether or not a cost is less than or equal to a threshold value (S105). Here, that a cost is less than or equal to a threshold value corresponds to that a combination of a primary transform basis candidate and a secondary transform basis candidate is appropriate. In addition, that a cost exceeds a threshold value corresponds to that a combination of a primary transform basis candidate and a secondary transform basis candidate is not appropriate.” Similarly, Chen suggests multiple passes to determine the cost of the transforms. Thus, it would have been obvious to one of ordinary skill in the art to apply the technique of Tsukuba’s threshold parameter with the teachings of Chen to code parameters when coding a moving picture for the predictable result of transmitting parameters KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). The rejections are maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, and 3, 5, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukuba et al., (U.S. Patent Application Publication No. 2019/0104322 A1), hereinafter (“Tsukuba”), and further in view of Chen et al., Algorithm Description of Joint Exploration Test Model 4, JVET-D1001_v3 Joint Video Exploration Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 4th Meeting: Chengdu, CN, 15–21 October 2016, hereinafter (“Chen”).

Regarding Claim 1, Tsukuba discloses an encoder which codes a moving picture (an image encoding apparatus; Abstract), the encoder comprising: 
a processor (processor; 0861);  and 
a memory, wherein the processor, using the memory (The control section 910 includes a processor such as a CPU, and a memory such as a RAM, a ROM and so forth.  The memory stores a program to be executed by the CPU, program data, EPG data, data acquired through a network and so forth; 0861): 
subtracts a prediction image of an image included in the moving picture from the image so as to derive a prediction error of the image (The arithmetic operation section 111 subtracts a prediction image P supplied from the prediction section 119 from an image I corresponding to the block of the inputted processing unit as indicated by the expression (9) to determine a prediction residual D and supplies the prediction residual D to the transform section 112; 0177 and Fig. 5 element 111);  
sequentially selects a plurality of transform basis candidates for a transform basis to be used to perform transform of the prediction error (The transform section 112 performs a transform process for the prediction residual D supplied from the arithmetic operation section 111 on the basis of the transform information Tinfo supplied from the control section 101 to derive transform coefficients Coeff. The transform section 112 supplies the transform coefficients Coeff to the quantization section 113.  It is to be noted that the transform section 112 can, upon transform skip or upon transform quantization bypass, skip (omit) a transform process (primary transform and secondary transform) [i.e., a plurality of transform basis] and supply the prediction residual D as transform coefficients Coeff to the quantization section 113; 0178);
derives an evaluation value of a transform basis candidate selected out of the plurality of transform basis candidates; compares the evaluation value with a threshold value; based on a result of the comparison, skips selection of one or more transform basis candidates that have not been selected out of the plurality of transform basis candidates (At step S376, the secondary transform flag encoding section 321 decides whether or not the total number numSig of non-zero coefficients is equal to or greater than a predetermined threshold value TH (numSig&gt;=TH).  In the case where it is decided that the total number numSig of non-zero coefficients is smaller than the predetermined threshold value TH (numSig&lt;TH), a process at steps S377 is skipped and the encoding process ends, and the processing returns to FIG. 9; 0417);
determines the transform basis from one or more transform basis candidates selected out of the plurality of transform basis candidates (use a predetermined orthogonal transform  (for example, DCT-Type 2) for the primary transform Phor in the horizontal direction and the primary transform Pver in the vertical direction; 0532) 
performs the transform of the prediction error, using the transform basis (selects an optimum prediction mode from between the prediction modes on the basis of the cost function value or the like; 0225);  
quantizes a result of the transform (At step S105, the quantization section 113 uses a quantization parameter calculated by the control section 101 and so forth to quantize the transform coefficients Coeff obtained by the process at step S104 and derive quantization transform coefficient levels level; 0228 and Fig. 5, element 113);  and 
codes a result of the quantization as data of the image (At step S110, the encoding section 114 encodes the quantization transform coefficient levels level obtained by the process at step S105.  For example, the encoding section 114 encodes the quantization transform coefficient levels level that are information relating to the image by arithmetic encoding or the like to generate encoded data; 0233 and Fig. 5, element 114).
wherein the transform includes a primary transform and a secondary transform, the transform basis is a combination of a primary transform basis that is a transform basis for use in the primary transform and a secondary transform basis that is a transform basis for use in the secondary transform (in image encoding, after primary transform is performed for a prediction residual that is a difference between an image and a prediction image of the image, in order to increase the energy compaction (to concentrate transform coefficients to a low frequency region), secondary transform is further applied for each sub block in a transform block; 0121)
each of the plurality of transform basis candidates is a combination of one of a plurality of primary transform basis candidates for the primary transform basis (primary transform is performed; 0121) and one of a plurality of secondary transform basis candidates for the secondary transform basis (secondary transform is further applied; 0121).
However, Tsukuba does not explicitly disclose the processor sequentially selects the plurality of transform basis candidates by sequentially selecting the plurality of primary transform basis candidates and sequentially selecting the plurality of secondary transform basis candidates, and based on the result of the comparison, the processor skips the selection of the one or more transform basis candidates that have not been selected out of the plurality of transform basis candidates by skipping one of (i) selection of one or more primary transform basis candidates that have not been selected out of the plurality of primary transform basis candidates and (ii) selection of one or more secondary transform basis candidates that have not been selected out of the plurality of secondary transform basis candidates.
Chen suggests the processor sequentially selects the plurality of transform basis candidates by sequentially selecting the plurality of primary transform basis candidates and sequentially selecting the plurality of secondary transform basis candidates  (At the encoder, for each CU-level coding mode, two-pass coding is applied. As shown in Fig. 2(left), the first pass examines the R-D cost of applying only DCT-II for the CU (CU level flag is 0), while the second pass [i.e., sequential] further examines the R-D cost of applying multiple transforms for the CU (CU level flag is 1) Table 5: Transform basis functions of DCT-II/V/VIII and DST-I/VII for N-point input; Chen, Algorithm Description of Joint Exploration Test Model 4, JVET-D1001_v3 Joint Video Exploration Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 4th Meeting: Chengdu, CN, 15–21 October 2016), and based on the result of the comparison, the processor skips the selection of the one or more transform basis candidates that have not been selected out of the plurality of transform basis candidates by skipping one of (i) selection of one or more primary transform basis candidates that have not been selected out of the plurality of primary transform basis candidates and (ii) selection of one or more secondary transform basis candidates that have not been selected out of the plurality of secondary transform basis candidates (the first pass examines the R-D cost of applying only DCT-II for the CU (CU level flag is 0), while the second pass further examines the R-D cost of applying multiple transforms for the CU (CU level flag is 1). In addition, it is observed that the CU-level coding mode is relatively consistent no matter which pass is actually applied. Therefore, when checking the multi-transform pass for the CU, the statistics of applying only DCT-II is collected and are utilized to skip unnecessary R-D calculations in the second multi-transform pass. As shown in Figure 20 (right), when the R-D cost of a certain CU coding mode with AMT CU-level flag 0 exceeds the minimum R-D cost of a certain threshold, as indicated by the condition highlighted in red in Figure 20, the second pass, i.e., encode the CU with the current CU coding mode with AMT CU-level flag 1, is skipped; pg. 24, §2.4.1); and the processor determines the threshold value using a parameter (i.e., DCT-II) which is coded when coding the moving picture (the first pass [i.e., coded when coding the moving picture] examines the R-D cost of applying only DCT-II for the CU (CU level flag is 0), while the second pass further examines the R-D cost of applying multiple transforms for the CU (CU level flag is 1); p. 24).
Therefore, it would have been obvious at the time the invention was filed to incorporate the encoding concepts of Tsukuba with the transform concepts of Chen. The motivation would have been to skip unnecessary R-D calculations in the second multi-transform pass, thereby improving efficiency. Chen at pg. 24, §2.4.1.
Regarding claim 3, Tsukuba, further in view of Chen, hereinafter (“Tsukuba-Chen”), suggest all the limitations of claim 1, as discussed above. Chen also suggests based on the result of the comparison, skips the selection of the one or more transform basis candidates that have not been selected out of the plurality of transform basis candidates by ending the sequential selection of the plurality of primary transform basis candidates and ending the sequential selection of the plurality of secondary transform basis candidates (As shown in Figure 20 (right), when the R-D cost of a certain CU coding mode with AMT CU-level flag 0 exceeds the minimum R-D cost of a certain threshold, as indicated by the condition highlighted in red in Figure 20, the second pass, i.e., encode the CU with the current CU coding mode with AMT CU-level flag 1, is skipped; pg. 24, §2.4.1). 
Regarding claim 5, Tsukuba-Chen suggest all the limitations of claim 1, as discussed above. Tsukuba suggests wherein, when the result of the comparison shows that the evaluation value is less than the threshold value, the processor skips the selection of the one or more transform basis candidates that have not been selected out of the plurality of transform basis candidates (At step S376, the secondary transform flag encoding section 321 decides whether or not the total number numSig of non-zero coefficients is equal to or greater than a predetermined threshold value TH (numSig&gt;=TH).  In the case where it is decided that the total number numSig of non-zero coefficients is smaller than the predetermined threshold value TH (numSig&lt;TH), a process at steps S377 is skipped and the encoding process ends, and the processing returns to FIG. 9; 0144).
Regarding claim 9, Tsukuba-Chen suggest all of the elements of claim 1, as discussed above. Tsukuba also discloses wherein, when a size of the transform is a predetermined size, the processor skips the selection of the one or more transform basis candidates that have not been selected out of the plurality of transform basis candidates, based on the result of the comparison (The transform skip validity flag encoding section 303 performs a process relating to encoding of the transform skip validity flag ts_enabled_flag that is information relating to permission of skip of transform (primary transform).  The maximum transform skip block size encoding section 304 performs a process relating to encoding of the maximum transform skip block size MaxTSSize indicative of a maximum size of a transform block with which skip of transform (primary transform) is permitted; 0326).
Regarding claim 10, Tsukuba-Chen suggest all of the elements of claim 1, as discussed above. Tsukuba also discloses wherein the processor codes information indicating the transform basis that is determined based on the result of the comparison (In the case where the total number numSig of non-zero coefficients is smaller than the threshold value TH, namely, in the case of a sparse residual signal in which the number of non-zero coefficients is small, since there is the possibility that the energy compaction may degrade and the encoding efficiency may degrade, in order to suppress degradation of the encoding efficiency, it is desirable to apply transform skip or predetermined orthogonal transform (for example, of the DCT-Type 2); 0557). 
Regarding claim 11, Tsukuba-Chen suggest all of the elements of claim 1 in encoder form rather than decoder form. Tsukuba also suggests a decoder (a decoder 904; 0853). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 11.  
Regarding claim 12, Tsukuba-Chen suggest all of the elements of claim 1 in apparatus form rather than method form. Tsukuba also suggests a method (method that make it possible to suppress decrease of the encoding efficiency). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 11.  
Regarding claim 13, Tsukuba-Chen suggest all of the elements of claim 11 in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 11 applies equally as well to those elements of claim 13.  

Claims 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukuba-Chen, and further in view of Auyeung et al., (U.S. Patent Application Publication No. 2012/0195377 A1), hereinafter (“Auyeung”).
Regarding claim 6, Tsukuba-Chen suggest all the limitations of claim 1, as discussed above. However, Tsukuba-Chen do not explicitly disclose wherein the processor determines the threshold value using an evaluation value of another transform basis candidate selected before the transform basis candidate selected.
Auyeung suggests wherein the processor determines the threshold value using an evaluation value of another transform basis candidate selected before the transform basis candidate selected (If the difference between the average performances of the successive iterations is equal to or less than a predetermined threshold value[i.e., uses a value of another transform basis candidate selected before], then the intra-predictors and the transforms are considered optimized; 0052 and Fig. 2A, step 160). 
Therefore, it would have been obvious at the time the invention was filed to incorporate the encoding concepts of Tsukuba-Chen with the transform concepts of Auyeung. The motivation would have been to develop a standard capable of providing good video quality at bit rates that are substantially lower than what previous standards would need. Auyeung at 0008.
Regarding claim 8, Tsukuba-Chen suggest all the limitations of claim 1, as discussed above. Auyeung suggests wherein, when the transform basis candidate selected is a predetermined transform basis candidate, the processor skips the selection of the one or more transform basis candidates that have not been selected out of the plurality of transform basis candidates, based on the result of the comparison (If the difference between the average performances of the successive iterations is equal to or less than a predetermined threshold, then the intra-predictors and the transforms are considered optimized [and the process skips the remaining transforms]; 0052 and Fig. 2A, step 160 and comparing the measured performance to a predetermined value, and if the measured performance is greater than the predetermined value, then accumulating statistics and modifying the intra-predictor and the transform are repeated; claim 1). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON SLATER whose telephone number is (571)270-0375.  The examiner can normally be reached on MON-FRI 7AM-4PM EST, alt FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/Alison Slater/Primary Examiner, Art Unit 2487